Citation Nr: 1824940	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  10-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for thoracolumbar degenerative disc disease with spondylosis.  

2.  Entitlement to an increased rating for left lower extremity radiculopathy, evaluated as 10 percent disabling prior to November 29, 2017, and as 20 percent disabling therefrom.

3.  Entitlement to an increased rating for right lower extremity radiculopathy, evaluated as 10 percent disabling prior to November 29, 2017, and as 20 percent disabling therefrom.

(The issue of entitlement to service connection for obstructive sleep apnea will be adjudicated in a separate decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from September 1979 to October 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued the 20 percent disability rating for thoracolumbar degenerative disc disease with spondylosis.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in April 2015.  A copy of the transcript has been reviewed and associated with the claims file.  

This matter was before the Board in July 2015 and September 2017.  On each occasion, the Board remanded for additional evidentiary development, including obtaining outstanding treatment records and VA examinations to assess the severity of the Veteran's lumbar spine disability.  

The Board notes that in July 2016, the RO granted service connection for radiculopathy of the left lower extremity and assigned a disability rating of 10 percent, effective October 28, 2015.  In December 2017, the RO increased the rating for the Veteran's right lower extremity lumbar radiculopathy to 20 percent and the left lower extremity to 20 percent, effective November 29, 2017.  These ratings are part and parcel with the evaluation of the spine, as reflected on the cover page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2017 Board remand, a VA examination was performed in November 2017.  The examiner did not perform passive range of motion (ROM) testing and indicated that it could not be performed or is not medically appropriate.  Furthermore, the examiner indicated that the Veteran did not report flare-ups during the examination.  

The Board finds that the November 2017 VA examination is insufficient to determine the present case.  In this regard, the examiner failed to perform passive ROM testing as required by VA regulations and did not provide a rationale as to why this testing could not be performed.  See 38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, although the Veteran did not complain of flare-ups during the November 2017 VA examination, there is ample evidence in the file that he has complained of flare-ups of severe back pain from the inception of this claim to the present.  See e.g., 04/30/2009, Medical Treatment Record-Government Facility; 10/29/2015, C&P Exam; 07/17/2017, Appellate Brief.  

A recent decision issued by the United States Court of Appeals for the Veterans' Claims (CAVC) addressed what constitutes an adequate explanation of an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  

Accordingly, the Board finds that a new VA examination is warranted in order to assess the severity of the Veteran's lumbar spine disability, including obtaining passive ROM testing and an estimate of motion loss during the Veteran's reported flare-ups.  Furthermore, on remand, the RO should obtain the Veteran's updated VA records from November 2017 to the present.  The radiculopathy issues are intertwined, as the upcoming examination will provide additional evidence as to the severity of those conditions.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from November 2017 to the present.  

2.  After completion of  # 1, schedule the Veteran for a VA examination to determine the nature and severity of his service connected lumbar spine disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing should be conducted, unless the examiner fully explains why any given test is unnecessary.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  

The examiner is advised that flare-ups have been reported throughout the duration of this claim.  See e.g., 04/30/2009, Medical Treatment Record-Government Facility; 10/29/2015, C&P Exam; 07/17/2017, Appellate Brief.  Accordingly, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  The examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, and functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees cannot be given.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large and not the insufficient knowledge of the examiner.  The Court has recently held that an inability to observe a flare-up is an insufficient reason for declining to estimate its effects.  However, the examiner is free to indicate the degree of confidence he or she places in his estimate by using a scale from 1 to 5, with 5 being the most confident and 1 being the least.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




